DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention I over Invention II on 5/05/2021 is acknowledged.
Invention III was cancelled and therefore not elected. 
Invention II was argued by applicant. Applicant argued specifically that restriction of Invention II (claim 17) is not required because as serious burden nor appropriate explanation was given. However, examiner respectfully disagrees. 
Invention I (Claims 1 – 16) are drawn to an ultrasound probe with a phase change chamber, hermetic chamber walls, and phase change material classified in A61B 8/4444.
However, Invention II (Claim 17) is drawn to an imaging system with an acquisition subsystem and a processing subsystem classified in A61B 8/56. Therefore, Invention I classified in A61B 8/4444 holds a different classification to Invention II classified in A61B 8/56.
Furthermore, Inventions I and II are related as subcombination and combination, respectively. In the instant case, the combination (Invention II) as claimed does not require the particulars of the subcombination (Invention I) as claimed with respect to the chambers of the probe such as the 
For the aforementioned reasons, Invention II (Claim 17), is withdrawn from consideration.


Drawings
The drawings are objected to because Figure 2, parts 206 and 208 seem to point to the same structure. The specifications state: “Each 3D vapor chamber 208 corresponds to a segment 204, 206 of the ultrasound probe handle 202” however the segmentation of 206 and the distinction between 208 is not adequately displayed. For example, The specification states: “…In FIG. 2, each segment 204, 206 is representative of one half of the ultrasound probe handle 202” but Figure 2 points to segment 206 as encompassing the entirety of the probe handle not half of the probe handle. Therefore, it is unclear from the drawings, how 208 is different from 206 and what portion of the probe handle 206 encompasses. Figures 3 and 4 contain the same minor informalities with respect to 306, 308, 406, and 408.  Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1. Applicant’s written description does not clearly define the term “monolithic” or provide any further context. For these reasons, the claim is indefinite. For examination purposes, “monolithic” will be understood as a “block”, however, clarification is required. 
Furthermore, claim 1 recites: “a phase change chamber”. There is insufficient antecedent basis for this limitation in the claim as “a phase change chamber” is not previously mentioned in the claim. Claim 1 states “a phase change chamber monolithic” previously, however, it is unclear whether the “phase change chamber” and “phase change chamber monolithic” are the same. The claims are replete with multiple instances of “phase change chamber” and correction is required.  For examination purposes, “phase change chamber” is understood as “phase change chamber monolithic”. 
	Claim 3 states: “the phase change chamber comprises at least two phase chambers”. It is unclear how one chamber can comprise two chambers. By inserting the term “at least one phase change chamber” in claim 1, applicant may overcome the rejection. 
Claim 4 and 8 states: “the working fluid comprises a liquid phase and a gas phase disposed in the vapor chamber” (emphasis added). It is unclear, from the claim language, how the working fluid can be both a liquid and gas phase simultaneously. Paragraph 43 of the specifications states: “As the working fluid absorbs the heat, the working fluid in the liquid phase is transformed to a gas/vapor phase.” Therefore, for examination purposes, claim 4 will be understood “the working fluid comprises an either a liquid or a gas phase” (emphasis added).  However, clarification is required. 
Furthermore, claims 4 and 8 state: “a vapor chamber extending along at least two orthogonal dimensions.” The term “extending along orthogonal dimensions” can be interpreted as being three-dimensional as an “orthogonal” projections is three dimensional, the term can denote having a right angle, or being perpendicular. However, it is unclear what applicant intends. Paragraph 34 of the specifications state: “In one embodiment, the phase change chamber is a three-dimensional (3D) vapor chamber 208. Additionally, the 3D vapor chamber 208 extends along at least two orthogonal directions.” This disclosure does not define the term “extending along orthogonal dimensions”.  For these reasons the claims are indefinite. For examination purposes, “extending along orthogonal dimensions” is interpreted under any of the interpretations provided above. However, clarification is required. 
Claims 6 and 7 state the term: “thermal energy chamber”. Energy cannot be stored alone as it has no mass, unless it is stored as potential energy. If stored as potential energy, energy must be stored in a specific medium. The specifications state: “The thermal energy storage chamber 512 has a hermetic chamber wall such as an internal wall 530. Also, a phase change material 534 such as wax is housed in a cavity 532 that is formed between the common wall 518 and the internal wall 530” therefore it is understood that the chamber is storing a medium which is storing the thermal energy. However, clarification of the claim language is needed such that the thermal energy storage is not understood as storing thermal energy but containing an energy storing medium. 
Claim 10 states: “the phase change chamber extend inward…at least partially towards an inner section”, claim 11 states: “the phase change chamber extends along at least a portion of a handle wall”, and claim 12 states: “the phase change chamber forms at least a portion of a handle wall” (emphasis added). The terms “at least partially” in claim 10 and “at least a portion” in claims 11 and 12 are relative terms which render the claims indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and the figures do not show the maximum and minimum distances for extension, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102(a)(1) and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 6, and 9 – 16 are rejected under 35 U.S.C. 102(a)(1)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Spicci et. Al (US 20170164926 A1). 

Regarding claim 1, Spicci teaches:
an ultrasound probe (Abstract: Ultrasound Probe (1)) , comprising: 
an ultrasound probe handle (Abstract: housing – it is known to one having ordinary skill in the art that a housing around the probe comprises a handle as the probe is “held” in the handle and the user can hold/“handle” the probe using the housing).
a phase change chamber monolithic with respect to a portion of the ultrasound probe handle (See Reproduction of Fig. 5 of Spicci with chamber 1 representing the section of the probe with thermally conductive filler 6 and chamber 2 representing the section with void 7), wherein the phase change chamber comprises:
hermetic chamber walls extending around and defining an enclosed chamber (Fig. 5 – Housing surrounding the ultrasound probe. See Reproduction of Fig. 5 of Spicci.) It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date to make the chamber walls hematic, so as to protect the electrical components of the ultrasound probe from water damage as commonly done in the art. 
and a material disposed within the hermetic chamber walls (Paragraph 81: “a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7 available in the probe”) , 
wherein the material is configured to change phase in response to heat from a component of the ultrasound probe (Paragraph 81: “PCM” and Paragraph 67 – 69: “After several tests, organic, reversible PCMs were found to be the most suitable for the present application for the following properties: [0068] Freeze without much supercooling; [0069] Ability to melt congruently”). 

    PNG
    media_image1.png
    887
    810
    media_image1.png
    Greyscale



Regarding claim 2, Spicci teaches the ultrasound probe handle comprises at least two segments coupled together (See Reproduction of Fig. 5: Chambers 1 and 2 are “segments” that are coupled together in the probe handle). 
Regarding claim 3, Spicci teaches the phase change chamber comprises at least two phase change chambers (See Reproduction of Fig. 5: Chamber 1 is Void 7 and Chamber 2 is the area holding filler 6). 
Regarding claim 6, Spicci teaches the phase change chamber comprises a thermal energy storage chamber (Fig. 1 – Void 7 and Paragraph 81: “In this way a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7” – It is known to one having ordinary skill in the art that as void 7 stores phase change material, it therefore stores “thermal energy”), wherein the material comprises a phase change material disposed within the thermal energy storage chamber (Paragraph 81: “In this way a new PCM compound…”), and wherein the phase change material comprises a solid phase, a liquid phase, or a combination thereof (Paragraphs 67 – 69 : “reversible PCMs were found to be the most suitable for the present application for the following properties: [0068] Freeze without much supercooling; [0069] Ability to melt congruently” – when it is frozen the PCM is in solid phase, when it melts the PCM is in a liquid phase and as it has the ability to do both, it also comprises a combination). 
Regarding claim 9, Spicci teaches one or more fins (Fig. 6 - the thermal path 405  and Zone 103) in thermal communication with the phase change chamber and configured to transfer heat between one or more components of the ultrasound probe and the phase change chamber (Paragraph 58: “This zone 103 may be located directly in contact with the aluminum block 3 or in any area of the case 6 located in the rear part of the probe, i.e. on the opposite side with reference to the acoustic lens 801, to act as a heat sink”. See Reproduction of Fig. 6 of Spicci Below). 

    PNG
    media_image2.png
    472
    624
    media_image2.png
    Greyscale

Regarding claim 10, Spicci teaches one or more portions of the phase change chamber extend inward from at least one of the hermetic chamber walls and at least partially towards an inner section of the ultrasound probe handle (See Reproduction of Fig. 5 with Void 7 extending inwards from the bottom to the top. It is known to one having ordinary skill in the art that a void inherently has space between the chamber walls and therefore it extends inwards from the chamber walls towards the inner section of the probe handle). 
Regarding claim 11, Spicci teaches the phase change chamber extends along at least a portion of a handle wall of the ultrasound probe (See Reproduction of Fig. 5 with Void 7 extending down along the walls).
Regarding claim 12, Spicci teaches wherein the phase change chamber forms at least a portion of a handle wall of the ultrasound probe (See Reproduction of Fig. 5 with chambers 1 and 2 which are formed inside the probe handle).
Regarding claim 13, Spicci teaches the component comprises a transducer assembly, a processor, a battery, a sensor, an application specific integrated circuit, or combinations thereof (Abstract: “a transducer assembly” and Paragraph 52: “circuit board 4”). 
Regarding claim 14, Spicci teaches a thermal mounting platform (Fig. 6 – Layer 5), wherein the thermal mounting platform (Paragraph 55: “a layer 5 of graphene” – The broadest reasonable interpretation of a platform is a “raised surface” therefore the layer of graphene is a “platform” as it comprises a raised surface) is directly coupled to the transducer assembly (Paragraph 56: “The layer of graphene or graphene-based compound can be placed in any position starting from the transducer array 301, for example before the first matching layer 601 or after that, before or after the second matching layer 701”) and configured to transfer heat generated by the transducer assembly to the phase change chamber (Paragraph 55: “heat is drained away using a layer 5 of graphene”).
Regarding claim 16, Spicci teaches an outer shell disposed around the phase change chamber (See Reproduction of Fig. 5 with an outer wall surrounding the ultrasound probe and therefore disposed around the phase change chamber). 




Claims 4, 5, and 8 rejected under 35 U.S.C. 103 as being obvious over Spicci (US 20170164926 A1) in view of Ruffa (US 20110018395 A1). 

Regarding claim 4, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not teach wherein the phase change chamber comprises a vapor chamber.
However, Ruffa, in the same field of thermal management for transducers, teaches extending the phase change chamber comprises a vapor chamber (Fig. 3 – Vapor Cavity) along at least two orthogonal dimensions (It is known to one having ordinary skill in the art that a heat pipe is a three-dimensional structure therefore the vapor cavity in the heat pipe, is also three dimensional and thus extending along at least two orthogonal dimensions), wherein the material comprises a working fluid disposed in the vapor chamber (Fig. 3 – Working Fluid 100), and wherein the working fluid comprises a liquid phase and a gas phase (Paragraph 10: “The enclosure also has hollowed side walls which serve as passageways for the working fluid to flow through in between the evaporator and condenser section” and Fig. 3 section (1) – “working fluid evaporates:…[and] (3) – “condenses”). It would have been obvious to use a “working fluid” and a heat pipe to serve as a cooling mechanism to address heat dissipation problems with transducers (Ruffa – Paragraph 6). 

    PNG
    media_image3.png
    454
    527
    media_image3.png
    Greyscale


Regarding claim 5, the modified device of Spicci teaches the vapor chamber further comprises a porous wick structure disposed inside and lining one or more interior surfaces of the hermetic chamber walls, and wherein the porous wick structure comprises pores configured to hold the liquid phase of the working fluid inside the vapor chamber (Ruffa – Paragraph 21: “A wick on the inside of the heat pipe facilities the return of the condensed fluid to the hot end” and Fig. 3 – It can be seen in Fig. 3 that the wick has a porous structure. Furthermore, it is known to one having ordinary skill in the art that if the wick facilitates the return of the working fluid, the wick holds the liquid (condensed) phase of the working fluid and the casing serves as a vapor chamber as it holds vapor. See reproduction of Fig. 3 of Ruffa below). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Spicci with that of Ruffa in order to return the working fluid via capillary action against gravity (Ruffa – Paragraph 21). 
Regarding claim 8, Spicci teaches the phase change chamber comprises: at least one thermal energy storage chamber, wherein the material comprises a phase change material disposed within the at least one thermal energy storage chamber (Fig. 1 – Void 7 which stores phase change material and therefore stores “thermal energy”), wherein the material comprises a phase change material disposed within the thermal energy storage chamber (Paragraph 81: “In this way a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7 available in the probe, particularly in the rear part of it”), and wherein the phase change material comprises a solid phase, a liquid phase, or a combination thereof (Paragraphs 67 – 69 : “reversible PCMs were found to be the most suitable for the present application for the following properties: [0068] Freeze without much supercooling; [0069] Ability to melt congruently” – when it is frozen the PCM is in solid phase, when it melts the PCM is in a liquid phase and as it has the ability to do both, it comprises a combination as well). 
Spicci does not teach a vapor chamber with “working fluid” extending along at least two orthogonal dimensions. 
However, Ruffa, in the same field of thermal management for transducers, teaches wherein the material comprises a working fluid disposed in the vapor chamber (Fig. 3 – Working Fluid 100), and wherein the working fluid comprises a liquid phase and a gas phase (Paragraph 10: “The enclosure also has hollowed side walls which serve as passageways for the working fluid to flow through in between the evaporator and condenser section” and Fig. 3 section (1) – “working fluid evaporates:…[and] (3) – “condenses”). It would have been obvious to use a “working fluid” and a heat pipe to serve as a cooling mechanism to address heat dissipation problems with transducers (Ruffa – Paragraph 6).

Regarding claim 15, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not teach wherein the phase change chamber comprises an additively manufactured structure.
However, Ruffa, in the same field of thermal management for transducers, teaches wherein the phase change chamber comprises an additively manufactured structure (Paragraph 47: “Additionally, the porous wick structure 216 may also be formed using additive manufacturing and may be formed from sintered powder”). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Spicci with that of Ruffa in order to yield the predictable result of producing a structure in an ultrasound probe using additive manufacturing as commonly done in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2173.05(a)(iii) in reference to Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990)